Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to application 16/928,168 filed 14-July-2020.
Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20050187500).
As per Claim 1:
Perry discloses all of the following limitations:
“a solenoid manifold including a plurality of solenoid valves arranged to control fluid flow between a tube and a plurality of nozzles, wherein one end of the tube is connected to a pump and the other end of the tube is connected to an inlet of the solenoid manifold”
Perry Figure 5 shows a solenoid manifold 52 which is fluidly connected to a pump 50 and leads to outlet nozzles connected to inflatable chambers of a compression sleeve 46
“and a controller programmed to determine whether at least one solenoid valve of the plurality of solenoid valves is incorrectly in an open position based on pressure measurements representing a fluid pressure within the tube.”
Perry Figure 5 discloses a pressure transducer 66 which is located between the pump and the solenoid manifold and is used to monitor the pressure in that tube at least in part for detecting errors. Paragraph [0076] describes the process where the inflatable chambers are inflated by opening the solenoids and then after the eleven second inflation cycle the solenoid is closed, should, however, a solenoid fail to close properly, the pressure transducer, which is specifically mentioned in this paragraph as measuring the pressure in the tube between the pump and solenoid manifold, the pressure transducer would naturally record a high pressure warning because the solenoid hasn't closed and the air from the compression sleeve is being channeled back to it. Therefore, the same conditions will produce the same result, a faulted condition, from both the instant application and the cited reference because of their essentially identical structure.
Examiner Note: While the invention disclosed by Perry is a medical device, the structure of the pump/ pressure sensor/ solenoid manifold system is nearly identical to the instant application and therefore the overarching art that each belongs to is not relevant to the comparison because fundamentally both the Perry reference and the instant application are focused on the structure of the pump/ pressure sensor/ solenoid manifold system.
With respect to Claim 2, Perry further discloses the following limitation:
“further comprising at least one sensor that measures the fluid pressure within the tube.”
Perry Figure 5 shows that Controller 14 also includes a pressure transducer 66 disposed within housing 12. Pressure transducer 66 is coupled to the pneumatic circuit and disposed between pump 50 and solenoid valves.
With respect to Claim 3, Perry further discloses the following limitation:
“wherein the at least one sensor comprises a pressure gauge.”
Perry Figure 5 shows that Controller 14 also includes a pressure transducer 66 disposed within housing 12. Pressure transducer 66 is coupled to the pneumatic circuit and disposed between pump 50 and solenoid valves.
As per Claim 11:
Perry discloses all of the following limitations:
“ a solenoid manifold including a plurality of solenoid valves arranged to control fluid flow between a tube and a plurality of nozzles, wherein one end of the tube is connected to a pump and the other end of the tube is connected to an inlet of the solenoid manifold”
Perry Figure 5 shows a solenoid manifold 52 which is fluidly connected to a pump 50 and leads to outlet nozzles connected to inflatable chambers of a compression sleeve 46
“at least one sensor that measures fluid pressure within the tube”
Perry Figure 5 discloses a pressure transducer 66 which is located between the pump and the solenoid manifold and is used to monitor the pressure in that tube at least in part for detecting errors.
“and a controller programmed to determine whether at least one solenoid valve of the plurality of solenoid valves is incorrectly in an open position based on pressure measurements representing a fluid pressure within the tube.”
Perry Paragraph [0076] describes the process where the inflatable chambers are inflated by opening the solenoids and then after the eleven second inflation cycle the solenoid is closed, should, however, a solenoid fail to close properly, the pressure transducer, which is specifically mentioned in this paragraph as measuring the pressure in the tube between the pump and solenoid manifold, the pressure transducer would naturally record a high pressure warning because the solenoid hasn't closed and the air from the compression sleeve is being channeled back to it. Therefore, the same conditions will produce the same result, a faulted condition, from both the instant application and the cited reference because of their essentially identical structure.
With regards to Claim 12, Perry further discloses the following limitation:
“wherein the at least one sensor comprises a pressure gauge.”
Perry Controller 14 also includes a pressure transducer 66 disposed within housing 12. Pressure transducer 66 is coupled to the pneumatic circuit and disposed between pump 50 and solenoid valves
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 13, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Gysling (US 20050120799).
With regards to Claim 4, Perry discloses all of the limitations of the independent claim and a combination of Perry in view of Gysling discloses the following limitation:
“wherein the at least one sensor is mounted to an external surface of the tube.”
Perry Paragraph [0057] Controller 14 also includes a pressure transducer 66 disposed within housing 12. Pressure transducer 66 is coupled to the pneumatic circuit and disposed between pump 50 and solenoid valves 58a, 58b, 58c, 60a, 60b, 60c via tubing or the like. Gysling Paragraph [0047] The sensor head 11 comprises a rigid support structure 22, which provides the desired spacing between the transducers 15, 16, 17, and 18 and holds the transducer array 12 in contact with an outer surface of the pipe 14, Paragraph [0006] Various non-intrusive sensors have been developed, which are attached to the surface of the pipe. Such sensors include, for example, the ultrasonic transmitter and receiver found in ultrasonic flow meters.
The Perry passage describes the pressure sensor being connected to tubing and, from referencing Figure 5 and the description here presented, is located, schematically, between the pump and the valves, this space is solely occupied by the tubing that runs between those components. The Gysling passage discloses a pressure sensor that is mounted to the external surface of a pipe specifically to measure pressure waves propagating through the fluid, which is also what is intended in the instant application with its ultrasonic transducer. Additionally the Gysling reference specifically mentions ultrasonic flowmeters that are mounted to the exterior of pipes as being well known in the art in Paragraph [0006].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the pump/ pressure sensor/ solenoid manifold system schematic of Perry with the externally mounted pressure of Gysling. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate simpler maintenance for the pressure sensor as well as allowing for the sensor to be an ultrasonic transducer as is later specified in another claim of this instant application. As noted in the Gysling reference these ultrasonic transducers are known in the art to be mounted on the outer surface of a pipe. 
With regards to Claim 5, Perry discloses all of the limitations of the independent claim but does not disclose the following limitation that Gysling does disclose:
“wherein the at least one sensor comprises an ultrasonic transducer that generates ultrasonic signals and measures reflected ultrasonic signals.”
Gysling Paragraph [0006] “Various non-intrusive sensors have been developed, which are attached to the surface of the pipe. Such sensors include, for example, the ultrasonic transmitter and receiver found in ultrasonic flow meters.”
This reference specifically mentions ultrasonic flowmeters that are mounted to the exterior of pipes as being well known in the art.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system schematic of Perry with the ultrasonic transducer disclosed by Gysling. One of ordinary skill in the art would have been motivated to make this modification because it provides a non-intrusive means of measuring the pressure in the system.
With regards to Claim 6, Perry discloses all of the limitations of the independent claim but does not disclose the following limitation that Gysling does disclose:
“further comprising a flowmeter that determines the fluid pressure based on the reflected ultrasonic signals.”
Gysling Paragraph [0006] “Various non-intrusive sensors have been developed, which are attached to the surface of the pipe. Such sensors include, for example, the ultrasonic transmitter and receiver found in ultrasonic flow meters”
This reference specifically mentions ultrasonic flowmeters that are mounted to the exterior of pipes as being well known in the art.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system schematic of Perry with the ultrasonic flowmeter disclosed by Gysling. One of ordinary skill in the art would have been motivated to make this modification because it provides a non-intrusive means of measuring the pressure in the system.
With regards to Claim 13, this claim is substantially similar to Claim 4 and is therefore rejected using the same citation and rationale. 
With regards to Claim 14, this claim is substantially similar to Claim 5 and is therefore rejected using the same citation and rationale. 
With regards to Claim 15, this claim is substantially similar to Claim 6 and is therefore rejected using the same citation and rationale. 
As per Claim 18:
Perry discloses the following limitations:
“a solenoid manifold including a plurality of solenoid valves arranged to control fluid flow between a tube and a plurality of nozzles, wherein one end of the tube is connected to a pump and the other end of the tube is connected to an inlet of the solenoid manifold”
Perry Figure 5 shows a solenoid manifold 52 which is fluidly connected to a pump 50 and leads to outlet nozzles connected to inflatable chambers of a compression sleeve 46
A combination of Perry in view of Gysling discloses the following limitations that Perry alone does not:
“and a controller programmed to determine whether at least one solenoid valve of the plurality of solenoid valves is incorrectly in an open position based on the reflected ultrasonic signals representing a fluid pressure within the tube.”
Perry Figure 5 discloses a pressure transducer 66 which is located between the pump and the solenoid manifold and is used to monitor the pressure in that tube at least in part for detecting errors. Paragraph [0076] describes the process where the inflatable chambers are inflated by opening the solenoids and then after the eleven second inflation cycle the solenoid is closed, should, however, a solenoid fail to close properly, the pressure transducer, which is specifically mentioned in this paragraph as measuring the pressure in the tube between the pump and solenoid manifold, the pressure transducer would naturally record a high pressure warning because the solenoid hasn't closed and the air from the compression sleeve is being channeled back to it. Therefore, the same conditions will produce the same result, a faulted condition, from both the instant application and the cited reference because of their essentially identical structure. Gysling Paragraph [0006] Various non-intrusive sensors have been developed, which are attached to the surface of the pipe. Such sensors include, for example, the ultrasonic transmitter and receiver found in ultrasonic flow meters
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system schematic of Perry with the ultrasonic flowmeter disclosed by Gysling. One of ordinary skill in the art would have been motivated to make this modification because it provides a non-intrusive means of measuring the pressure in the system.
Gysling discloses the following limitation that Perry does not disclose:
“an ultrasonic transducer mounted to an external surface of the tube that generates ultrasonic signals and measures reflected ultrasonic signals”
Gysling Paragraph [0006] Various non-intrusive sensors have been developed, which are attached to the surface of the pipe. Such sensors include, for example, the ultrasonic transmitter and receiver found in ultrasonic flow meters
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system schematic of Perry with the ultrasonic flowmeter disclosed by Gysling. One of ordinary skill in the art would have been motivated to make this modification because it provides a non-intrusive means of measuring the pressure in the system.
Claims 7, 8, 10, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Beyers (US 20210331686).
With regards to Claim 7, Perry discloses all of the limitations of the independent claim but does not disclose the following limitations that Beyers does disclose:
“wherein the controller is further programmed to send a signal indicative of the open position, wherein a vehicle alters a vehicle path based on the signal.”
Beyers Paragraph [0125] “Turning back to FIG. 3, a fault response can include one of a plurality of fault responses. The plurality of fault responses can include one or more filtering responses and/or vehicle responses. The vehicle response(s) can include a stop in a current travel way of the autonomous vehicle, a stopping maneuver to move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state,"
This passage details a system whereby a signal is generated indicating a fault in one of the subsystems in an autonomous vehicle and in response to that signal the vehicle changes its path. This is directly analogous to the instant application whereby a failure is detected in a subsystem (an improperly open solenoid) and a signal is sent to the vehicle that causes the vehicle to change its path. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system of Perry with the failure signal and travel modification of Beyers. One of ordinary skill in the art would have been motivated to make this modification in order to increase the safety of the vehicle by ensuring that it does not operate with a broken subsystem that is critical to its operation. 
With regards to Claim 8, Perry discloses all of the limitations of the independent claim but does not disclose the following limitations that Beyers does disclose:
“wherein the controller is further programmed to send a signal indicative of the open position, wherein a vehicle transitions from an autonomous mode of operation to a manual mode of operation based on the signal.”
Beyers Paragraph [0125] " Turning back to FIG. 3, a fault response can include one of a plurality of fault responses. The plurality of fault responses can include one or more filtering responses and/or vehicle responses. The vehicle response(s) can include a stop in a current travel way of the autonomous vehicle, a stopping maneuver to move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state,"
The disclosed invention is an autonomous vehicle that receives a signal that a subsystem is faulted and then proceeds to control the vehicle accordingly
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system of Perry with the failure signal and mode switching of Beyers. One of ordinary skill in the art would have been motivated to make this modification in order to increase the safety of the vehicle by ensuring that it does not operate autonomously when a system critical to that mode of operation isn’t functioning correctly. 
With regards to Claim 10, Perry discloses all of the limitations of the independent claim but does not disclose the following limitations that Beyers does disclose:
“further comprising a computer including a processor and a memory, the memory including instructions such that the processor is programmed to receive a signal indicating at least one solenoid valve is in the open position”
Beyers Paragraph [0125] " Turning back to FIG. 3, a fault response can include one of a plurality of fault responses. The plurality of fault responses can include one or more filtering responses and/or vehicle responses. The vehicle response(s) can include a stop in a current travel way of the autonomous vehicle, a stopping maneuver to move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state,"
This passage describes how the autonomous vehicle takes action in response to a fault signal which would not be possible if the vehicle did not contain some sort of computer comprising a processor and memory of some description.
“and actuate at least one vehicle component based on the signal”
Beyers Paragraph [0125] " Turning back to FIG. 3, a fault response can include one of a plurality of fault responses. The plurality of fault responses can include one or more filtering responses and/or vehicle responses. The vehicle response(s) can include a stop in a current travel way of the autonomous vehicle, a stopping maneuver to move the autonomous vehicle out of the travel way, a transition from an autonomous state to a manual state,"
This passage discloses the vehicle actuating some sort of components in order to cause the vehicle to move in a certain way.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system of Perry with the computer that can control the movement of an autonomous vehicle disclosed by Beyers. One of ordinary skill in the art would have been motivated to make this modification in order to make the autonomous vehicle safer by ensuring that the vehicle doesn’t attempt to function with a faulted subsystem.
With regards to Claim 16, this claim is significantly similar to Claim 7 and is rejected using the same citation and rationale. 
With regards to Claim 17, this claim is significantly similar to Claim 8 and is rejected using the same citation and rationale.
With regards to Claim 19, this claim is significantly similar to Claim 7 and is rejected using the same citation and rationale.
With regards to Claim 20, this claim is significantly similar to Claim 8 and is rejected using the same citation and rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Kim (US 20140316642).
With regards to Claim 9, Perry discloses all of the limitations of the independent claim but does not disclose the following limitation that Kim does disclose:
“wherein the controller is further programmed to access a lookup table to determine whether the at least one solenoid valve is in the open position based on the pressure measurements.”
Kim Figure 2 discloses a process by which a pressure is measured in a piston chamber in which the only outlet is a solenoid and then the measured pressure is compared to a reference value before a determination about whether the solenoid is in faulted state.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the pump/ pressure sensor/ solenoid manifold system of Perry with the lookup feature for determining open position for a solenoid based on pressure measurements disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to make the fault detection system more accurate by comparing readings to a standard value. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667